Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-21304 RIDGEWOOD ELECTRIC POWER TRUST II (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3206429 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1314 King Street, Wilmington, Delaware (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Issuer’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of July 31, 2009, there were 235.3775 Investor Shares outstanding. Table of Contents FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURES 11 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST II CONDENSED CONSOLIDATED STATEMENTS OF NET ASSETS (Liquidation Basis) (in thousands) June 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Due from affiliates 4 Other current assets 31 61 Total assets $ $ LIABILITIES AND NET ASSETS Current liabilities: Accounts payable and accrued expenses $ $ Net assets in liquidation $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST II CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS (Liquidation Basis) (unaudited, in thousands, except per share data) Net assets in liquidation, December 31, 2008 $ Settlement of litigation Estimated site reclamation accrual ) Liquidation distribution ) Adjustments to liquidation accruals ) Other changes in working capital components, net ) Net assets in liquidation, March 31, 2009 Change in net assets in liquidation from March 31, 2009 to June 30, 2009 - Net assets in liquidation, June 30, 2009 $ Distributions per Investor Share during six months ended June 30, 2009 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST II CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Going Concern Basis) (unaudited, in thousands, except per share data) Six Months Ended Three Months Ended June 30, 2008 June 30, 2008 Cost of revenues $ $
